DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 18 November 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending.
Claims 1-10 are currently under examination.
Claims 11-20 are currently withdrawn.

Status of Rejections
All previous rejections are herein maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt et al (US 5,098,542).
As to claim 1, Reinhardt discloses an electroplating shield device (#10/10’ in figures) comprising:
	a conduit extending from a first end to a second end (shield 10 with shield wall 12 which inherently has a first and second end), the conduit being configured to house an object for electroplating (Shown in Fig. 5, 10, 11, and 12);
	a first set of apertures formed on a surface of the conduit, each of the first set of apertures having a first size (Fig. 1 #14 OR Fig. 13/14 #s 14’) based on a shape and dimension of the object for electroplating (col. 4 lines 3-5 “The shield 10 and shield slots 14 compensate for the variation in distance between the anodes and the rotor crests 22 and rotor valleys 24”, col. 4 lines 13-26 “The additional slots 70, 72, 74 are dimensioned such that they proportionally diminish the exposed area from rotor valley to rotor crest. The plating of the valleys and crests is still controlled with the second preferred shield 10'. However, there is no need to double dip the rotor, because the additional apertures 70, 72, 74 follow in contour and proportionally diminish in size from valley to crest, thus reducing the relative ability for plating to be deposited through them onto the crests, but still allowing sufficient plating to be deposited such that double dipping is unnecessary.”); and
	a second set of apertures formed on the surface of the conduit adjacent the first set of apertures, each of the second set of apertures having a second size (Fig. 1 #16 OR Fig. 13/14 #s 72/74s’) based on a shape and dimension of the object for electroplating (col. 4 lines 3-5 “The shield 10 and shield slots 14 compensate for the variation in distance between the anodes and the rotor crests 22 and rotor valleys 24”, col. 4 lines 13-26 “The additional slots 70, 72, 74 are dimensioned such that they proportionally diminish the exposed area from rotor valley to rotor crest. The plating of the valleys and crests is still controlled with the second preferred shield 10'. However, there is no need to double dip the rotor, because the additional apertures 70, 72, 74 follow in contour and proportionally diminish in size from valley to crest, thus reducing the relative ability for plating to be deposited through them onto the crests, but still allowing sufficient plating to be deposited such that double dipping is unnecessary.”), 
	wherein the first set of apertures are configured to i) be in alignment with a first continuous section of the object and ii) transfer fluid to the first continuous section of the object at a first rate (col. 4 lines 13-24), and
	wherein the second set of apertures are configured to i) be in alignment with a second continuous section of the object and ii) transfer fluid to the second continuous section of the object at a second rate. (col. 4 lines 13-24)
	Note that although Reinhardt fails to explicitly state flow rates, the apertures inherently have different sizes thus necessarily have different flow rates. Furthermore, each aperture inherently has a first and second rate by virtue of their explicitly sizes and structure., irrespective of what specifically the rate is.

As to claim 2, Reinhardt discloses wherein the first size of the first set of apertures is larger than the second size of the second set of apertures. (See fig. 13/14 citations above).

As to claim 3, Reinhardt further discloses wherein the first rate is greater than the second rate by virtue of the relative sizes of each first aperture being larger than the second apertures.

As to claim 5, Reinhardt further discloses wherein the first set of apertures form a first continuous helical section on the surface of the conduit, and the second set of apertures form a second continuous helical section on the surface of the conduit. (See Fig. 13 each section spiraling around the conduit).

As to claim 6, Reinhardt further discloses wherein the conduit comprises: a first section proximate to the first end, the first section comprising a first cylindrical surface; and a second section proximate to the second end, the second section comprising a second cylindrical surface, wherein the first and second sets of apertures do not extend to the first and second sections. (See annotation below).
	
    PNG
    media_image1.png
    321
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    705
    media_image2.png
    Greyscale

As to claim 8, the limitation “wherein the first continuous section of the object comprises a minor of the object and the second continuous section of the object comprises a major of the object” is drawn to an article worked upon by said apparatus which does not further delineate the instant claims in accordance with MPEP 2115. Further, Reinhardt further discloses wherein the first continuous section of the object comprises a minor of the object and the second continuous section of the object comprises a major of the object (See Fig. 1 sections 22 and 24).

As to claim 9, Reinhardt discloses an electroplating shield device (#s 10/10’) comprising:
	a conduit extending from a first end to a second end (shield 10 with shield wall 12 which inherently has a first and second end); and 
	a first set of apertures formed on a surface of the conduit (Fig. 1 #14 OR Fig. 13/14 #s 14’) based on a shape and dimension of the object for electroplating (col. 4 lines 3-5 “The shield 10 and shield slots 14 compensate for the variation in distance between the anodes and the rotor crests 22 and rotor valleys 24”, col. 4 lines 13-26 “The additional slots 70, 72, 74 are dimensioned such that they proportionally diminish the exposed area from rotor valley to rotor crest. The plating of the valleys and crests is still controlled with the second preferred shield 10'. However, there is no need to double dip the rotor, because the additional apertures 70, 72, 74 follow in contour and proportionally diminish in size from valley to crest, thus reducing the relative ability for plating to be deposited through them onto the crests, but still allowing sufficient plating to be deposited such that double dipping is unnecessary.”), wherein the first set of apertures are configured to i) be in alignment with a first continuous section of an object and ii) transfer fluid to the first continuous section of the object. (col. 4 lines 13-24).
	Note that although Reinhardt fails to explicitly state flow rates, the apertures inherently have different sizes thus necessarily have different flow rates. Furthermore, each aperture inherently has a first and second rate by virtue of their explicitly sizes and structure., irrespective of what specifically the rate is.


As to claim 10, Reinhardt further discloses a second set of apertures formed on a surface of the conduit (Fig. 1 #16 OR Fig. 13/14 #s 72/74s’), wherein the second set of apertures are configured to i) be in alignment with a second continuous section of the object and ii) transfer fluid to the second continuous section of the object.  (col. 4 lines 13-24).
	Note that although Reinhardt fails to explicitly state flow rates, the apertures inherently have different sizes thus necessarily have different flow rates. Furthermore, each aperture inherently has a first and second rate by virtue of their explicitly sizes and structure., irrespective of what specifically the rate is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Pedersen et al (US 2002/0000372 A1).
As to claim 4, Reinhardt fails to explicitly wherein the conduit is formed of titanium.
	Pedersen discloses using titanium with a platinum or dielectric coating for use as a shield in electroplating solutions ([0043]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a titanium shield as taught by Pedersen as the conduit material in Reinhardt because it is recognized for its explicit intended use as a shield in electroplating solutions open to selection to one of ordinary skill in the art. See MPEP 2144.07.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt.
As to claim 7, Reinhardt fails to explicitly disclose wherein a length of the first section and second section are at least 6 inches. However, it has been held that changes in proportion and size are not patentably distinct where merely scaling up the prior and changes in the relative dimensions would not perform differently than the prior art devices. In other words, upon scaling up the prior art electroplating shield to with a size that satisfies the first and second sections being at least 6 inches to accompany a workpiece of comparable size would have been prima facie obvious to one of ordinary skill in the art.
	Alternatively, it would have been obvious to one of ordinary skill in the art to eliminate apertures or through holes in a 6 inch first or second section of an electroplating shield in accordance with Reinhardt depending upon the structure of the part being plated and absence of peaks or valleys in said regions (col. 3 lines 45-49).


Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive.
Applicant presents arguments drawn towards the as amended claim limitations addressed herein. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Particularly, the instant claim language “based on a shape and dimension of the object for electroplating” does not impart any material structurally differentiation based on the broadest reasonable interpretation of the as amended claim language. The phrase attempt to impart motivation for making something a particular size without being a method claim. The claims are drawn towards a specific device, which is not so limited by any motivation of manufacture unless said methods of manufacture impart structural differentiation. The phrase in question does not do this, as if a practitioner making the shield of the prior art necessarily makes decisions on what size to make the apertures. Reinhardt explicitly makes these decision based on the peaks and valleys of the component being plated, see citation above, thus necessarily sizes the apertures based on the shape, i.e. valley/peak, and dimension, i.e. size of the objects valleys. Therefore, the as amended claim limitation does not impart any particular structural characteristic to the claimed sizes insomuch as it is an object which is inherent sized for the particular purpose of compensating for the valleys/peaks in Reinhardt.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795